Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/16/2020.   IDS on 3/16/2020, 4/7/2020, 4/13/2021, 9/2/2021.  
Claims 1-6 are pending and are presented for examination.  

Claim Objections
Claim 3 is objected to because of the following informalities: “a” should be “an”. see below.    

    PNG
    media_image1.png
    130
    648
    media_image1.png
    Greyscale

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA (JP2016024025A, IDS on 3/16/2020, 4/7/2020, 4/13/2021, 9/2/2021).  Refer “Search Opinion” in IDS on 4/7/2020.  
As for claim 1, UTSUNOMIYA discloses an angle detection apparatus comprising: 
a rotating body (31); 
another rotating body (32); 
a transmission mechanism (16-33-34) that causes the other rotating body to rotate by reducing a speed of a rotation of the rotating body; 
an angle detector (41) that detects a rotational angle of the rotating body; 
another angle detector (42) that detects a rotational angle of the other rotating body; and 
a processor (50) that specifies a number of revolutions of the rotating body, 
wherein the processor specifies the number of revolutions while dynamically varying a specification condition for specifying the number of revolutions according to a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for a multi-rotation speed without requiring a backup or a large-capacity storage means. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA in view of Stobbe (JP 2004077483 A, IDS on 3/16/2020, 4/7/2020, 4/13/2021, 9/2/2021. See US 20040256545 A1 for English).  Refer “Search Opinion” in IDS on 4/7/2020.  
As for claim 3, UTSUNOMIYA failed to discloses the feature in claim 3.  Stobbe discloses a transmission mechanism includes an intermediate rotating body (41) that transmits the rotation of the rotating body (40) to the other rotating body (31, 32…), and a rotational axis line of the intermediate rotating body is provided at a position twisted with respect to a rotational axis line of the rotating body (Fig. 3).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for compact construction in multi-turn shafts. 
As for claim 4, UTSUNOMIYA failed to discloses the feature in claim 4.  Stobbe discloses a transmission mechanism includes a worm gear (41) that transmits the rotation of the rotating body to the other rotating body, and a worm wheel (411) that engages with the worm gear.  It would have been obvious before the effective filing date . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA in view of TAKASU (JP 2012141217 A) and HARASHIMA et al (JP2009121958A).  See IDS on 3/16/2020, 4/7/2020, 4/13/2021, 9/2/2021.  Refer “Search Opinion” in IDS on 4/7/2020.  
As for claim 5, UTSUNOMIYA a rotation amount specification unit comprising: the angle detection apparatus according to claim 1; a rotation detection apparatus (61, 62) that outputs a sequence having a number of pulses corresponding to a rotation amount of the rotating body; and a rotation amount specification apparatus (63, 64) that specifies an absolute rotation amount of the rotating body [0003, 0016], wherein the angle detection apparatus specifies the rotation amount of the rotating body according to the specified number of revolutions, the detected rotational angle of the rotating body, and the detected rotational angle of the other rotating body, and the rotation amount specification apparatus acquires and stores the rotation amount of the rotating body specified by the angle detection apparatus as a stored rotation amount (50, ROM) [0017, 0019, etc.], and specifies the absolute rotation amount according to the stored rotation amount and a numerical value obtained by counting the number of pulses in the sequence.   
UTSUNOMIYA is silent to explicitly describe a rotation detection apparatus (61, 62) that outputs (in form of) a pulse sequence having a number of pulses corresponding to a rotation amount of the rotating body; and a rotation amount specification apparatus 
TAKASU discloses [0035] absolute rotation angle of shaft 11 and the first gear 10 is calculated by the resolution of the first encoder 100 by the rotation numbers.  
HARASHIMA discloses [0004] binarized code pattern (slits) is formed on a rotary scale plate. Then, the incremental pattern is detected as a pulse signal with the rotation of the rotation scale plate, and the relative angle position and the number of rotations of the rotation axis are calculated by performing a predetermined counting operation on this pulse signal.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the first rotational position calculating unit 61 and the first angle sensor 41 that detects the rotation angle of the first shaft part 31 disclosed by UTSUNOMIYA.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over UTSUNOMIYA in view of TAKASU and HARASHIMA, and in further view of TAKEUCHI .  
As for claim 6, UTSUNOMIYA discloses a rotary driving unit comprising: the rotation amount specification apparatus according to claim 5; and a motor (14) that includes a main shaft (15) and rotationally drives the main shaft, wherein the rotating body (31) is configured to rotate as one with the main shaft (15).   
UTSUNOMIYA failed to describe a hybrid stepping motor. TAKEUCHI discloses a hybrid stepping motor (20, Fig. 1) that includes a main shaft (230) and rotationally drives the main shaft.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for accurate control of speed and rotation angle.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2. The angle detection apparatus according to claim 1, wherein the processor performs a shift process of shifting the specification condition for specifying the number of revolutions by a predetermined shift quantity at a time, a determination process of determining whether or not a detection result from the other angle detector satisfies a specification condition shifted by the shift process, an update process of repeating the shift process and the determination process while also updating a loop counter value until a predetermined condition is satisfied, and a process of specifying the number of revolutions according to the loop counter value when the detection result from the other angle detector has satisfied the specification condition shifted by the shift process.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834